   Case 2:17-cr-00015-MHT-SMD Document 90 Filed 06/02/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )      CRIMINAL ACTION NO.
    v.                             )          2:17cr15-MHT
                                   )              (WO)
RODERICK ALEXANDER PURVIS          )



                                ORDER

    Upon consideration of defendant Roderick Alexander

Purvis’s motion to amend the judgment (doc. no. 78) and

the government’s response to the motion (doc. no. 89),

it is ORDERED that the motion is denied because the court

lacks authority to amend the criminal judgment under the

circumstances presented here.

    However,      as    the     government       notes,     defendant

Alexander may challenge the Bureau of Prisons’ denial of

credit for time served by filing a habeas corpus petition

pursuant to 28 U.S.C. § 2241.          The petition must be filed

in the federal district court in the district where

Alexander is confined, and only after he has completed

the BOP’s administrative grievance process, including
   Case 2:17-cr-00015-MHT-SMD Document 90 Filed 06/02/20 Page 2 of 2



filing each available appeal of the responses (or lack

of response) he receives.

    DONE, this the 2nd day of June, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
